{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, N. Stephen Nigolian, a.k.a. Nigol Stephen Nigolian, Attorney Registration No. 0034132, last known address in Akron, Ohio.
*1203{¶ 2} The court coming now to consider its order of October 27,1999, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with six months stayed on condition, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} IT IS ORDERED by this court that N. Stephen Nigolian, a.k.a. Nigol Stephen Nigolian, be and hereby is, reinstated to the practice of law in the state of Ohio.
{¶ 4} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier cases, see In re Nigolian (1996), 76 Ohio St.3d 1461, 668 N.E.2d 1392; Cuyahoga Cty. Bar Assn. v. Nigolian (1999), 87 Ohio St.3d 147, 718 N.E.2d 417; Cuyahoga Cty. Bar Assn. v. Nigolian (2001), 91 Ohio St.3d 1451, 742 N.E.2d 148; Cuyahoga Cty. Bar Assn. v. Nigolian (2001), 91 Ohio St.3d 1479, 744 N.E.2d 1193; and Cuyahoga Cty. Bar Assn. v. Nigolian (2001), 91 Ohio St.3d 1488, 745 N.E.2d 436.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ.,. concur.